 In the Matter of ELM CITY CHEVROLET,INC.,EMPLOYERandINTERNATIONALASSOCIATIONOF MACHINISTS,PETITIONERCase No. 1-RC-3.-Decided April 27, 1948Mr. Thomas N. Weeks,of Waterville,Maine,for the Employer.Mr. Harold F. Reardon,of Boston,Mass.,andMr. Reginald T.Anderson,of Lakewood, R. I., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Water-ville,Maine, on January 7, 1948, before Thomas H. Ramsey, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERElm City Chevrolet, Inc., a Delaware corporation with its sole placeof business at Waterville, Maine, operates a retail sales and serviceagency for Chevrolet and Oldsmobile automobiles, trucks, parts, andaccessories under franchises from the Chevrolet and Oldsmobile Di-visions of General Motors Corporation.It also operates a generalauto repair service.During 1946, a representative period, the Em-ployer purchased new automobiles in the aggregate value of $96,300,all of which were received from outside the State of Maine; used carsins, within the State; and parts and accessories in the value of $45,100,which originated without the State of Maine but were shipped to theEmployer from within the State.During the same period, the Em-tPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members f Chairman Herzog and Members Murdock and Gray].77 N L. R. B., No. 54.358 ELM CITY CHEVROLET, INC.359ployer sold new and used cars, parts, and accessories in the aggregatevalue of $199,900, virtually all of which were sold to customers withinthe State.The Employer finances some of its sales through a localoffice of the General Motors Acceptance Corporation.We find, contrary to its contention, that the Employer is engaged.in commerce within the meaning of the National Labor Relations Act.,II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.,III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the-Petitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all em-ployees of the automotive repair department, excluding executives,office and clerical employees, parts men, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Elm City Chevrolet, Inc.,Waterville, Maine, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationMatter of LiddonWhiteTruckCo, 76 N L R B 1181 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Association ofMachinists for the purposes of collective bargaining.